Citation Nr: 1809138	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  06-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2015, the Board remanded to fulfill the Veteran's request for a Board hearing.  Consequently, in October 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.

(The Board notes that the attorney of record is representing the Veteran only with regard to the present issues.  The Veteran has other issues on appeal.  For these issues, he is represented by a national veterans service organization.  These other issues are addressed in a separate Board decision.)

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence shows that the Veteran's current psychiatric disability of major depressive disorder is related to his exposure to stressful events during service.



CONCLUSION OF LAW

The criteria for service connection for the current acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2011, the Veteran raised the issue of service connection for an acquired psychiatric disorder.  He submitted an April 2011 medical statement from Dr. N.A.O.V., indicating that the Veteran had PTSD and major depression due to traumatic events during service in Vietnam.  There is no indication that Dr. N.A.O.V. is a mental health specialist or that she actually provides treatment to the Veteran.  As such, her statement has limited probative value.

A May 2012 VA examination shows a diagnosis of anxiety disorder NOS.  The examiner did not address the etiology of the Veteran's anxiety.  Rather, the examiner's discussion focused on whether the Veteran met the criteria for PTSD.  The examiner acknowledged that the Veteran's reported stressor (his base was attacked on numerous occasions) met criterion A for a diagnosis of PTSD, but ultimately concluded that the Veteran did not meet the overall criteria for PTSD.

In February 2014, a VA examiner diagnosed major depressive disorder and opined that the Veteran's current mental health disability is less likely than not related to his diabetes.  The examiner noted that there was no temporal relationship between the onset of depressive symptoms and diabetes, further indicating that diabetes was first diagnosed in 2003 and the Veteran reported depressive symptomatology since 2010.  The examiner concluded that the depressive symptomatology was most likely related to marital conflict as well as the Veteran's retirement from work and associated economic problems.  The examiner, however, did not explicitly address the extent to which the current mental health disability is related to the Veteran's reported stressor.  As such, the February 2014 is of limited probative value.

In November 2017, the Veteran's attorney submitted a three-page medical statement from Dr. C.L.R., a clinical psychologist.  Based on a review of the record, Dr. C.L.R. determined that the Veteran suffers from Other Specified Trauma- and Stressor-Related Disorder (specifically, subthreshold PTSD (per the DSM-5)) and major depressive disorder.  According to Dr. C.L.R., it is more likely than not that the Veteran's subthreshold PTSD is related to his military service and that it is as likely as not that his subthreshold PTSD contributed to the development of his major depressive disorder.

The Board finds that the November 2017 opinion from Dr. C.L.R. is persuasive and worthy of probative weight.  The opinion shows careful consideration of the diagnostic criteria, including the DSM-V, and addresses the delayed escalation of the Veteran's symptoms, which coincided with the Veteran's retirement in 2011.

Based on the above, the Board finds that service connection for PTSD is not warranted at this time, as the weight of the evidence is against a finding that the Veteran has a current diagnosis of PTSD.  See 38 C.F.R. §§ 3.304(f), 4.125.  

The Board, however, finds that the evidence is in relative equipoise as to whether the Veteran's current psychiatric disability, diagnosed a major depressive disorder, is related to traumatic events during his service in Vietnam.  Therefore, the benefit of the doubt rule applies, and all doubt is resolved in the Veteran's favor.  38 U.S.C. § 5107(b).  The criteria for service connection for major depressive disorder have been met.  38 C.F.R. §§ 3.303, 3.304.  


ORDER

Service connection for the current acquired psychiatric disorder, major depressive disorder, is granted.



REMAND

The Veteran raised the issue of entitlement to a TDIU in a statement received in April 2011.  In his formal TDIU application (received May 2012), he indicated that he became too disabled to work in April 14, 2011, date in which he last worked.  
At his Board hearing, the Veteran suggested that he stopped working due to his disability picture.  In particular, he referenced his mental health symptoms.

Prior to this decision, the Veteran's combined disability rating was no higher than 60 percent, based on his service-connected diabetes and peripheral neuropathy of all extremities.  As such, he did not meet the schedular percentage threshold for a TDIU.  See 38 C.F.R. § 4.16(a).  

Nevertheless, as discussed above, the Board is granting service connection for the Veteran's current acquired psychiatric disorder.  As the Veteran's TDIU claim is at least partially based on his mental health symptoms, the Board finds that the appropriate course of action is to remand the issue of a TDIU for readjudication in light of the rating assigned for the now service-connected mental health disability.

If, following assignment of the appropriate disability rating, the Veteran still does not meet the schedular percentage threshold for a TDIU, the AOJ should consider whether the Veteran's TDIU claim warrants referral to the Director, Compensation Service, for extraschedular consideration, per 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Readjudicate the issue of entitlement to a TDIU in light of the grant of service connection for an acquired psychiatric disorder.  Should the Veteran not meet the schedular percentage threshold for a TDIU, consider whether the Veteran's claim warrants referral to the Director, Compensation Service, for extraschedular consideration, per 38 C.F.R. § 4.16(b).

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


